Cite as 2014 Ark. App. 333

                  ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                        No. CV-14-69


JAMES STRANGE and KAREN                           Opinion Delivered   May 28, 2014
STRANGE
                    APPELLANTS                    APPEAL FROM THE VAN BUREN
                                                  COUNTY CIRCUIT COURT
V.                                                [NO. CV-2009-218]

                                                  HONORABLE MICHAEL A.
MARY K. REED TRUST                                MAGGIO, JUDGE
                                  APPELLEE
                                                  AFFIRMED



                               RITA W. GRUBER, Judge

         This lawsuit concerns a prescriptive easement granted in favor of the Mary K. Reed

Trust over real property owned by James Strange and Karen Strange in Van Buren County.

The Reed family had been using a roadway across the Stranges’ property to access their own

forty-acre tract since at least 1970. After several years of continued disputes between the

parties regarding this use, the Trust filed a complaint against the Stranges on July 6, 2009, in

an attempt to establish a prescriptive easement. The Stranges bring this appeal from the Van

Buren County Circuit Court’s order finding that the Trust had established an easement by

prescription across their property. We find no clear error, and we affirm the circuit court’s

order.

         The disputed roadway is located on the Stranges’ property, which the Stranges

acquired in June 1999 from Mr. Strange’s father, who had owned the property since at least

the 1970s. The Reed family had owned property adjoining the Stranges’ land since 1970, and
                                 Cite as 2014 Ark. App. 333

Mary Reed conveyed it to the Mary K. Reed Trust on June 16, 2000. The disputed roadway,

which is the approximate width of a two-axle vehicle, connects the Trust’s property with

County Road 231, or Angus Road, and is the only means of vehicular access to the property.

The parties agree that the Reeds have used the roadway to access their property for years,

long before either the Stranges or the Trust acquired title from their predecessors. A gate was

installed blocking the roadway in the 1970s, but both the Stranges and the Reeds had a key,

and the Reeds’ use appears to have been permissive at least for some time after the gate was

installed. The parties dispute when the use became adverse but agree that, after Mr. Strange

acquired the property from his father in 1999, he made it clear to the Reeds that he did not

want them using the roadway over his property and that he considered their use adverse.

       On July 6, 2009, the Trust filed a complaint against the Stranges seeking to establish

an easement by prescription in the roadway. After a hearing, the circuit court entered an order

on December 16, 2011, finding that the Trust had established an easement by prescription.

We dismissed an appeal from that order, holding that the order was not final because it did

not contain a legal description of the easement. Strange v. Mary K. Reed Trust, 2012 Ark. App.
592. The circuit court entered a final order on October 28, 2013, again finding the existence

of a prescriptive easement across the Stranges’ property, which was more particularly described

in an exhibit attached to the order. Specifically, the court found that the roadway was the only

means of access to the Trust’s property and that the Reeds and their invitees had used and

maintained it on a regular basis to access the property since at least 1965. The court also found

that the use became adverse either in 1999 or 2000 after the Stranges acquired the property.


                                               2
                                 Cite as 2014 Ark. App. 333

The court determined that the Trust beneficiaries continued to use the roadway and this use

“remained adverse for a period of greater than seven years.” The Stranges filed this appeal.

       We review matters that sound in equity de novo on the record with respect to

questions of both law and fact, but we will not reverse a trial court’s fact findings unless they

are clearly erroneous. Baker v. Bolin, 2012 Ark. App. 141, at 1. A finding of fact by a trial

court sitting in an equity case is clearly erroneous when, despite supporting evidence in the

record, the appellate court viewing all of the evidence is left with a definite and firm

conviction that a mistake has been committed. Ward v. Adams, 66 Ark. App. 208, 210, 989
S.W.2d 550, 551 (1999). In reviewing a trial court’s findings of fact, the appellate courts give

due deference to the trial court’s superior position to determine witness credibility and the

weight to be accorded their testimony. Steele v. Blankenship, 2010 Ark. App. 86, at 10, 277
S.W.3d 293, 298.

       On appeal, the Stranges contend that the circuit court’s decision is clearly erroneous

because the Trust failed to show that its claim of right was adverse for seven consecutive,

continuous years. The Stranges argue that the court found that the adverse use began in 1999

or 2000 and that they interrupted the Reeds’ use in 2005 and 2006 by placing hay bales,

rocks, and logs in the road, therefore preventing seven continuous years of adverse use by the

Reeds. They also point to Mr. Strange’s testimony that the Reeds did not use the road from

2004 through 2008 and to the Reeds’ testimony that they used the road primarily during

hunting season.

       We turn to the governing law. A person not in fee possession of land may obtain a


                                               3
                                 Cite as 2014 Ark. App. 333

prescriptive easement by operation of law in a manner similar to adverse possession:

       Where there is usage of a passageway over land, whether it began by permission or
       otherwise, if that usage continues openly for seven years after the landowner has actual
       knowledge that the usage is adverse to his interest or where the usage continues for
       seven years after the facts and circumstances of the prior usage are such that the
       landowner would be presumed to know the usage was adverse, then such usage ripens
       into an absolute right.

Baker v. Bolin, 2012 Ark. App. 141, at 2 (quoting Fullenwider v. Kitchens, 223 Ark. 442, 446,

266 S.W.2d 281, 283 (1954)). The determination of whether a use is adverse or permissive

is a fact question, and former decisions are rarely controlling on this factual issue. Id.

       Several members of the Reed family testified regarding their use. John Hughes Reed,

Mary Reed’s son, testified that he was sixty-eight years old at the time of the hearing and that

he had been familiar with and used the property since 1970. He testified that his father had

grown up near the property and had purchased it to hunt on. John said that he had six

brothers and sisters and that they and their children had permission to use the Trust’s property.

He said that he knew of no other way to access the property than the disputed roadway and

he had never accessed it another way. He said that his family put a trailer and a small cabin

on the property around 1970 and that they had been using the roadway since that time. He

testified that, about fifteen years before the hearing, he called Mr. Strange when he discovered

that the gate across the roadway was blocked. Mr. Strange told him that he could not have

access. John claimed that he continued accessing his property using the roadway in spite of

the call and the no-trespassing signs posted at the gate.

       Terry Don Reed, one of John’s nephews, testified that he was forty-one years old and

had been going to the property about ten times a year for as long as he could remember. He

                                                4
                                 Cite as 2014 Ark. App. 333

knew of no way to access the property other than the disputed roadway. He said that,

sometime in the “early nineties,” Mr. Strange told him not to access the property because “he

had no right” to use the road. The road had a gate with a lock and some logs in the way. He

testified that he continued to access the Trust’s property using the roadway after that time.

Finally, he testified that two or three years before the hearing, he and two of his brothers used

his tractor and a backhoe to grade and ditch the road. He said he often did maintenance on

the road, mostly with shovels, picks, and hand tools.

       Joshua Reed, who was thirty-four years old at the time of the hearing, testified that

he had been going to the property since he was three. He said Mr. Strange told him not to

use the roadway in approximately 2000 but he continued to access the property using the road

in spite of Mr. Strange’s admonition. He said that he continued to use the road every other

weekend until approximately two years before the hearing. The hearing took place October

21, 2011. He said that he and his dad, his uncles, his brothers, and his cousins would remove

hay bales in front of the gate to use the road. They also cut a link out of the chain on the gate

and put a “quick link” in it.

       Chad Reed testified that he was thirty-six years old, had been going to the Reed

family property since he was three, and had always used the roadway to access the property.

He said that Mr. Strange’s father told him eleven years before that his son had purchased his

land and that he did not want the Reeds on the roadway. Chad testified that he continued to

use the road to access the Reed property. He said that he remembered seeing a lock on the

gate in 1999 and cutting the lock to use the roadway. He testified that he had used the


                                               5
                                    Cite as 2014 Ark. App. 333

property, and the roadway, almost every weekend from 1999 through 2008.

          Finally, Mr. Strange testified that after he acquired the property in 1999, his father told

the Reeds many times not to use the roadway. He testified that he put a lock on the gate in

2004 and, when he discovered that the Reeds had cut the lock, he put hay bales in front of

the gate in 2006. He testified that the Reeds did not use the road from 2004 through 2008.

He later testified that he knew “for a fact” that his father told the Reeds numerous times since

the nineties not to use the roadway. He said, “They’ve accessed this property for over seven

years against mine and my dad’s will.”

          Our de novo review of all this testimony convinces us that the circuit court’s finding

that the Trust established an easement by prescription is not clearly erroneous. The Reeds

testified that the use became adverse, at the latest, in 2000 and that they had used the roadway

in spite of Mr. Strange’s attempts to prevent it from that time until at least 2008 or 2009,

more than seven years. Even Mr. Strange testified that the Reeds had used the property

against his and his dad’s will for more than seven years. Although Mr. Strange did testify that

the Reeds did not use the roadway between 2004 and 2008, his own testimony that he put

hay bales in front of the gate in 2006 because the lock had been cut suggests that the Reeds

did use the roadway between 2004 and 2008. Moreover, all of the Reeds testified that they

had used the property regularly between 2000 and at least 2008. We give great deference to

the circuit court in matters of witness credibility. Steele, 2010 Ark. App. 86, at 10, 277 S.W.3d

at 298.

          Accordingly, we affirm the circuit court’s order finding a prescriptive easement in the


                                                   6
                                 Cite as 2014 Ark. App. 333

roadway across the Stranges’ property.

      Affirmed.

      GLOVER and WHITEAKER, JJ., agree.

      Jerry D. Patterson, for appellants.

      Jensen Young & Houston, PLLC, by: Brent Houston, for appellee.




                                             7